DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 12 are pending
Claims 1 – 12 are rejected.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang Ho Nam et al. (KR 20110081518; KR 101664450 (B1)), (Nam; English translation) in view of Kobayashi Osamu et al. (JP 2011148740) (Osmau).
The rejected claims cover, inter alia, a method for purifying organic acids, comprising: a first extraction, comprising separating an aqueous solution of organic acids into a first organic layer and a first aqueous solution layer by adding a solvent containing an amine and an alcohol; removing the alcohol from the separated first organic layer; and a second extraction, comprising separating the first organic layer from which the alcohol has been removed into a second organic layer and a second aqueous solution layer by adding water.
Dependent claims 2 - 5 further limit the aqueous solution. Dependent claims 6 – 9 further limit the solvent.  Dependent claims 10 12 further limit the process. 
However, Nam discloses a method for producing an organic acid, the method comprising the steps of: (a) mixing a fermented liquid of an organic acid with an amine as an extracting agent and an alcohol as a diluent to extract an organic phase containing the organic acid; and then (b) adding water to the extract to perform backward extraction, thereby recovering the organic acid (claim 1; para. [0051]; & figure 4).  The organic acid of Nam is from a fermentation broth.  (Abstract & para. [0050].  
The difference between the instantly clamed invention and Nam is as follows: removing the alcohol from the separated first organic layer; aqueous solution of organic acids comprises an organic acid having 2 to 10 carbon atoms containing a hydroxy group; the aqueous solution of organic acids comprises an organic 
However, with regard to removing the alcohol from the separated first organic layer, the Examiner turns to the teaching of Osamu.  The prior art of Osamu disclose a method for recovering organic acid from aqueous solution containing a low concentration of the organic acid.  (para. [0008]).  Osamu teaches that by using a liquid obtained by mixing or dissolving an amine having two alkyl groups having 10 to 20 carbon atoms with an alcohol having 10 or more carbon atoms as an extractant, the amine and the alcohol contain the organic acid. It has been found that the organic acid can be efficiently extracted with almost no elution, and the extracted organic acid can be recovered by a general method such as distillation, and the present invention has been completed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Nam to include the alcohol separation step taught by Osamu to improve the purification process.   The motivation to combine the teachings of Nam and Osamu can be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Also, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical, we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. (DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1366, 1368; 80 USPQ2d 1641, 1649, 1651 (Fed. Cir. 2006)).
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention 
With regards to aqueous solution of organic acids comprises an organic acid having 2 to 10 carbon atoms containing a hydroxy group; and the aqueous solution of organic acids comprises an organic acid having 2 to 10 carbon atoms containing a hydroxy group at a concentration of 3 to 10%, the Examiner turns to the teaching of Nam and Osamu.  The prior arts of Nam and Osamu disclose that the organic acid is includes propionic acid. (Nam, para. [0062] & Osamu, para. [0014]). Further, the concentration of the organic acid can be optimized by a person of ordinary skill in the art when considering the feature disclosed in Osamu.  Specifically, in Osamu the concentration of the organic acid is 0.1 – 10% in an aqueous solution containing the organic acid.  (claim 8).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regards to the aqueous solution of organic acids comprises at least one organic acid selected from the group consisting of glycolic acid, 3-hydroxypropionic acid, lactic acid and 10-hydroxydecanoic acid; the Examiner turns to the teaching of Nam and Osamu.  The prior arts of Nam and Osamu disclose that the organic acid is includes propionic acid. (Nam, para. [0062] & Osamu, para. [0014]).  These limitations are deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  
With regards to a volume ratio of the aqueous solution of organic acids and the solvent containing the amine and the alcohol is 1: 0.5 to 1: 1.5 in the first extraction; the Examiners turns to the teaching of Osamu.  The prior art of Osamu discloses that 0.35 g or an amine, 0.50 g of an alcohol, and 0.6 g of an organic acid were mixed (organic acid : amine+alcohol = 1:0.89).  (para. [0035]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Regarding a weight ratio of the amine and the alcohol in the solvent is 15: 85 to 45: 55 in the first extraction, the Examiner turns to the teaching of Nam.  The prior art of Nam disclose wherein an alcohol containing 25% of the amine is used.  (para. [0085]).  As such this feature can optimized by routine experimentation  by the ordinary artesian skilled in the art.  When the general condition of a claim are disclosed in the prior art, it is not inventive to discover optimum of workable ranges by routine experimentation.  In re Aller, 220 F.@D 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding the amine comprises at least one amine selected from the group consisting of tri-n-octylamine, tridecylamine, and Aliquat 336; and  the alcohol comprises at least one alcohol selected from the group consisting of 1-hexanol, 1-heptanol, and 1-octanol, the Examiner turns to the teaching of Nam.  The prior art of Nam discloses the amine includes Aliquat 336 and the alcohol includes octanol.  (claim 1). These limitations are deemed to be obvious absent a showing of unexpected results.  
(In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
With regard to the first extraction is carried out at a temperature of 0 to 50°C, the Examiner turns to the teaching of Osamu.  The prior art of Osamu discloses an extraction temperature of 20 - 100°C.  (para. [0027]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ).
Regarding removing the alcohol from the separated first organic layer comprises removing the alcohol in the first organic layer by vacuum distillation; the Examiner turns to the teaching of Osamu and Nam.  The prior art of Osamu discloses distillation in para. [0030]), and Nam uses distillation to recover the volatile fatty acids after extraction para. [0095]).  
With regard to the second extraction is carried out at a temperature of 50 to 100°C, the Examiner turns to the teaching of Osamu.  The prior art of Osamu discloses an extraction temperature of 20 - 100°C.  (para. [0027]).  Generally, differences in concentration or temperature will not support the patentability of subject matter In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2013/0011886 (Tolan et al.) and U.S. 2013/0245320 (Yoshida).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622